United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Green Bay, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2540
Issued: May 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 29, 2008 appellant filed a timely appeal from a March 4, 2008 nonmerit
decision denying reconsideration of her occupational disease claim. Because more than a year
has elapsed since the last merit decision, dated May 1, 2006, and the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
On January 31, 2006 appellant, a 47-year-old rural carrier associate, filed an occupational
disease claim (Form CA-2) for carpal tunnel syndrome in both wrists. She first became aware of
1

See 20 C.F.R. §§ 501.2(c) and 501.3.

her condition and its relation to her federal employment on November 11, 1996. Appellant
attributed her condition to sorting bundles of magazines to various carrier routes.
By decision dated May 1, 2006, the Office denied appellant’s claim because the evidence
of record was insufficient to establish her alleged medical condition was related to an established
work-related event.
By letter dated January 28, 2008, appellant requested reconsideration. With her request
appellant submitted a November 1, 2005 medical note signed by Dr. James A. Wilkes, a Boardcertified orthopedic surgeon, who stated a diagnosis of bilateral carpal tunnel syndrome and
recommended appellant undergo nerve conduction studies. On November 3, 2005 Dr. Wilkes
reporting the results from a nerve conduction study, again proffered a diagnosis of bilateral
carpal tunnel. In a January 10, 2008 medical note, he stated that, while he had not seen appellant
for quite some time, he felt that there was a reasonable degree of medical probability that
appellant’s carpal tunnel was attributable to the repetitiveness of the daily work appellant
performs.
In her request, appellant explained that this medical evidence was previously not
available to her. At the time she filed her claim, she had an outstanding unpaid medical bill
owed Dr. Wilkes which was in collection. Appellant reported that the clinic’s policy not to deal
with clients with any outstanding debts and therefore she was unable to obtain these medical
notes until recently, when she paid Dr. Wilkes’ bill.
By decision dated March 4, 2008, the Office denied appellant’s request for
reconsideration as untimely and because she failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.3
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.4
In implementing the one-year time limitation, the Office s procedures provide that the one-year
time limitation period for requesting reconsideration begins on the date of the original Office
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues.5
2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

Id. at § 10.607(a).

5

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

2

Section 10.607(b) provides that the Office will consider an untimely application only if it
demonstrates clear evidence of error by the Office in its most recent merit decision. To establish
clear evidence of error, a claimant must submit evidence relevant to the issue which was decided
by the Office. The evidence must be positive, precise and explicit, and must manifest on its face
that the Office committed an error. Evidence which does not raise a substantial question
concerning the correctness of the Office’s decision is insufficient to establish clear evidence of
error.6 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion. This entails a limited review by the Office of how the evidence submitted
with the reconsideration request bears on the evidence previously of record, and whether the new
evidence demonstrates clear error on the part of the Office. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.7
ANALYSIS
The merits of appellant’s case are not before the Board. Her request for reconsideration
was received by the Office on February 5, 2008, more than one year after the May 1, 2006 merit
decision. Therefore it was not timely. The only remaining issue then is whether appellant
demonstrated clear evidence of error in her untimely request for reconsideration.
The underlying issue in this case is whether appellant sustained a carpal tunnel syndrome
in the performance of duty. The Office denied appellant’s claim because the record lacked
competent probative medical evidence. With her untimely request for reconsideration, she
submitted evidence that proffered a diagnosis of carpal tunnel syndrome. This evidence included
the results from a nerve conduction study, further bolstering a diagnosis of bilateral carpal
tunnel.
This evidence however was not sufficient to manifest on its face that appellant sustained
the carpel tunnel syndrome as a result of her employment duties. This evidence did not even
offer a rationalized medical opinion causally relating the diagnosed condition to appellant’s
employment.
Therefore the new evidence submitted by appellant did not demonstrate clear error in
the merit decision denying the claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
the request was untimely filed and the evidence submitted with her untimely request did not
demonstrate clear evidence of error in the March 4, 2008 Office decision.

6

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 4, 2008 is affirmed.
Issued: May 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

